IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-59,908-03


IN RE CARLTON AKEE TURNER




ON PETITION FOR WRIT OF PROHIBITION
IN CAUSE NO. F99-00220-MS FROM THE

282ND DISTRICT COURT OF DALLAS COUNTY



Per Curiam.

ORDER

 
	Relator asks this Court to issue a writ of prohibition ordering the Director of the Texas
Department of Criminal Justice - Institutional Division to refrain from carrying the sentence
in his case into execution tonight, Thursday, September 27, 2007.
	The Court has reviewed the petition and leave to file is denied.
	IT IS SO ORDERED THE 27TH DAY OF SEPTEMBER, 2007.
Do Not Publish